       Case 2:19-cv-00601-JAD-DJA Document 38 Filed 11/20/20 Page 1 of 2




 1   Margaret A. McLetchie, Nevada Bar No. 10931
     Alina M. Shell, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Ave., Suite 520
     Las Vegas, NV 89101
 4   Telephone: (702) 728-5300
     Facsimile: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Email: alina@nvlitigation.com

 7   Jennifer L. Braster, Nevada Bar No. 9982
     Andrew J. Sharples, Nevada Bar No. 12866
 8   NAYLOR & BRASTER
 9   1050 Indigo Drive, Suite 200
     Las Vegas, NV 89145
10   Telephone: (702) 420-7000
     Facsimile: (702) 420-7001
11
     Email: jbraster@nblawnv.com
12   Email: asharples@nblawnv.com

13   Attorneys for Plaintiff Gary Miller
14                             UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA
16
     GARY MILLER, an individual,                          Case. No.: 2:19-cv-00601-JAD-DJA
17             Plaintiff,
          vs.
18
     NYE COUNTY, Nevada, a political subdivision          STIPULATION AND ORDER TO
19   of the State of Nevada and doing business as the     EXTEND DEADLINE FOR
                                                          PLAINTIFF TO FILE RESPONSE
20   Nye County Sheriff’s Office and Nye County           TO DEFENDANTS’ PARTIAL
     Animal Control; and DEPUTY JOHN TOLLE,               MOTION TO DISMISS
21   individually and in his official capacity as a Nye   PLAINTIFF’S SECOND
     County Police Officer;                               AMENDED COMPLAINT
22                    Defendants.
                                                          (First Request)   [ECF No. 37]
23
24            Plaintiff GARY MILLER, and Defendants NYE COUNTY, and DEPUTY JOHN
25   TOLLE, by and through their respective counsel of record, hereby stipulate to the following:
26          1.        The Parties hereby agree and stipulate to that Plaintiff GARY MILLER
27   shall have an additional ten (10) days to file his Response to Defendants’ Partial Motion to
28



                                                     1
       Case 2:19-cv-00601-JAD-DJA Document 38 Filed 11/20/20 Page 2 of 2




 1   Dismiss Second Amended Complaint (ECF No. 36) filed on November 6, 2020.
 2          2.        The current Response deadline is November 20, 2020 and the requested
 3   extension would make the new deadline be November 30, 2020.
 4          3.        Parties have been participating in depositions in this matter and the
 5   requested additional time to is ensure proper representation of client’s interests.
 6
            4.        This is the first stipulation for an extension of time in this matter.
 7
            5.        This request is made in good faith and is not sought any improper purpose
 8
     or for the purpose of delay.
 9
              IT IS SO STIPULATED.
10
11   DATED this the 19th day of November, 2020. DATED this the 19th day of November, 2020.
12
     MCLETCHIE LAW                                        MARQUIS AURBACH COFFING
13
14
     /s/ Margaret A. McLetchie                            /s/ James A. Beckstrom
15   Margaret A. McLetchie, NV Bar No.10931               Craig R. Anderson, NV Bar No. 6882
     Alina M. Shell, NV Bar No. 11711                     James A. Beckstrom, NV Bar No. 14032
16   701 East Bridger Avenue, Suite 520                   10001 Park Run Drive
     Las Vegas, NV 89101                                  Las Vegas, Nevada 89145
17            and
     NAYLOR & BRASTER                                     Attorneys for Defendants Nye County and
18   Jennifer L. Braster, NV Bar No. 9982                 Deputy John Tolle
     Andrew J. Sharples, NV Bar No. 12866
19   1050 Indigo Drive, Suite 200
     Las Vegas, NV 89145
20
     Attorneys for Plaintiff Gary Miller
21
22
                                               ORDER
23
                                              IT IS SO ORDERED.
24
25
26                                            U.S. District Judge Jennifer A. Dorsey
27
28                                            DATED: November 20, 2020


                                                      2
